          Case 1:19-cv-10916-NMG Document 22 Filed 09/04/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
AMERICAN CIVIL LIBERTIES UNION, )
OF MASSACHUSETTS; and               )
AMERICAN OVERSIGHT,                 )
                                    )
            Plaintiffs,             )
      v.                            )    C.A. No. 19-10916-NMG
                                    )
UNITED STATES DEPARTMENT OF         )
HOMELAND SECURITY,                  )
                                    )
            Defendant.              )
____________________________________)

                                    AMENDED STATUS REPORT 1

        On August 7, 2019, this Court issued an order that the Defendant, United States

Department of Homeland Security ("DHS"), respond to Plaintiffs' Freedom of Information Act

("FOIA") request on or before September 4, 2019 and set a status hearing for 3:00 p.m. for

September 4, 2019 should the DHS fail to serve such a response.

        On September 3, 2019, after further review of the requested 2018 Border Security

Improvement Plan ("Plan") by the respective proper authorities, the DHS served a full copy of

the 86 page Plan on Plaintiffs, with only certain redactions taken under Exemption (b)(7)(E).

Since the DHS has served a response, a status conference is not necessary.




1
  Defendant also informs this Court that on September 3, 2019 it served a Vaughn index contemporaneously with its
service of the Plan on Plaintiff.

                                                       1
           Case 1:19-cv-10916-NMG Document 22 Filed 09/04/19 Page 2 of 2



       .

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney,

                                             By:     /s/ Michael Sady
                                                    Michael Sady (BBO #552934)
                                                    Assistant U.S. Attorney
                                                    United States Attorney’s Office
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    (617) 748-3100
                                                    Michael.Sady@usdoj.gov

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed through the Electronic Court Filing system
and will be sent electronically to the registered participants as identified on the NEF.

                                                    /s/ Michael Sady
                                                    Michael Sady
                                                    Assistant U. S. Attorney
Dated: September 4, 2019




                                                2
